The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Current Status of Claims 
This action is issued to correspondence of March 1, 2022. On March 1, 2022 the Applicant filed an IDS. However, the provided references do not teach specifics of the instant invention like: “…the second surface is coated with a reflective layer and faces a target eye of a wearer, and the reflective layer has at least one specific location; a light emitter, located outside of the chamber and emitting a first light to each specific location on the reflective layer, wherein for an i-th specific location of the at least one specific location, the first light is scattered as a plurality of second lights by the i-th specific location, the second lights are scattered as a plurality of third lights by the target eye, and the third lights are scattered as a plurality of fourth lights by a plurality of reference locations on the reflective layer; a camera, located outside of the chamber and capturing the fourth lights as an image corresponding to the i-th specific location; and a processor” (See claim 1 of the instant invention). Therefore, claims 1-15 are remain active in the application and in condition for allowance.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 1, 2022 was filed after the mailing date of the of the Notice of Allowance on January 12, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. It was concluded 

Allowable Subject Matter
The following is an examiner's statement of reasons for allowance. It is respectfully submitted that none of the references of the record show the limitations of claims 1, 8: “A head-mounted display (HMD), comprising: a chamber, disposed with a lens and a display, wherein the lens has a first surface and a second surface, the first surface faces the display, the second surface is coated with a reflective layer and faces a target eye of a wearer, and the reflective layer has at least one specific location; a light emitter, located outside of the chamber and emitting a first light to each specific location on the reflective layer, wherein for an i-th specific location of the at least one specific location, the first light is scattered as a plurality of second lights by the i-th specific location, the second lights are scattered as a plurality of third lights by the target eye, and the third lights are scattered as a plurality of fourth lights by a plurality of reference locations on the reflective layer; a camera, located outside of the chamber and capturing the fourth lights as an image corresponding to the i-th specific location; and a processor, coupled with the light emitter and the camera and estimating an eye pose of the target eye based on the image corresponding to each specific location.”,  as illustrated at least in Figure 2 and described in paragraphs [0016-0035] if the instant published application US Patent Publication 2021/0048675 A1. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Olga V. Merkoulova whose telephone number is ((571)270-7796.  The examiner can normally be reached on Mon-Fri. from 7:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197/ (Tall-free). 

/OLGA V MERKOULOVA/Primary Examiner, Art Unit 2692